The printed record is 80 pages, and the appellant being successful in obtaining a new trial here moves under Rule 31 to tax the cost of printing the excess above the regulation 20 pages in the costs. The appellant was compelled to print the whole of the "case on appeal" and the exhibits made a part thereof. Barnes v. Crawford, *Page 249 ante, 127. He is therefore entitled to have taxed the cost of printing the whole case on appeal (Durham v. R. R., 108 N.C. 403), and also of printing other matter besides, if of the nature required by the rule, but not for the printing of matter beyond the requirements (if the whole is in excess of 20 pages). Roberts v. Lewald, 108 N.C. 405. Counsel having agreed on the case on appeal, the losing party can not complain because taxed with the whole of the same with the exhibits made a part thereof though much of it might well have been omitted, being unnecessary to elucidate the point on review. Of the additional matters, probably some ten pages were not required by the rule and were unnecessarily printed. The clerk will therefore tax in the cost against the losing party the printing of 70 pages, being 50 pages in excess of the 20 allowed ordinarily.
In Durham v. R. R., supra, on p. 404, this Court cautions trial judges against the injustice and oppression which would follow if, to save labor to themselves, they should permit "cases on appeal to become dumping ground for the entire evidence and other minutes of the trial below," and that only "so much of the evidence or other matters occurring on the trial should be sent up as may be necessary to prevent and illustrate the matters excepted to." All irrelevant and immaterial matters sent up as part of a "case on appeal" unnecessarily adds to the cost of copying and printing, and should be avoided by counsel settling a "case on appeal" as well as by the judge.
MOTION ALLOWED.
Cited: Simmons v. Allison, post, 564; Hancock v. R. R., 124 N.C. 228;Parker v. Express Co., 132 N.C. 129; Sigman v. R. R., 135 N.C. 183;Cressler v. Asheville, 138 N.C. 486.
(417)